Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 29, 2014

The Court of Appeals hereby passes the following order:

A14A1954. BRIDGES et al. v. AMS SERVICING, LLC et al.

      An appeal in the captioned case was docketed in this Court on June 19, 2014.
The Appellants’ brief, including enumeration of errors, was due to be filed within 20
days after the case was docketed – no later than July 9, 2014. Court of Appeals Rules
22 (a); 23 (a). Appellants did not comply with the rules of this Court requiring that
a brief and enumeration of errors be filed within 20 days after the case was docketed,
nor did Appellants request an extension of time before expiration of the 20-day filing
deadline. Accordingly, the appeal in the captioned case is DISMISSED. Court of
Appeals Rule 23 (a).

                                       Court of Appeals of the State of Georgia
                                                                        07/29/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.